EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph D. Jarrell on Aug 05, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	A security assurance system for a building comprising one or more security assets, the system comprising:
one or more memory devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving first data indicating a layout of the building;
generating or receiving a 3-dimensional (3D) model of the building based on the first data, the 3D model indicating a location of a first set of the one or more security assets within the building; 
receiving second data indicating a location of a second set of the one or more security assets within the building;
generating location data for the one or more security assets indicating the 
monitoring a status of the one or more security assets, the status comprising at least one of a service rule compliance or a regulatory compliance of the one or more security assets, wherein service rule compliance is defined by one or more predefined operating conditions for the one or more security assets and regulatory compliance is defined by compliance with one or more regulatory standards; and
presenting, via a user interface, at least one of the location data or the status of the one or more security assets, the location data presented within the 3D model of the building.

Claim 8. (Currently Amended) 	A method comprising:
receiving first data indicating a layout of a building;
generating or receiving a 3-dimensional (3D) model of the building based on the first data, the 3D model indicating a location of a first set of the one or more security assets within the building; 
receiving second data indicating a location of a second set one or more security assets within the building;
generating location data for the one or more security assets indicating the location of the first set and the second set of the one or more security assets within the layout of the building;
, wherein service rule compliance is defined by one or more predefined operating conditions for the one or more security assets and regulatory compliance is defined by compliance with one or more regulatory standards; and
presenting, via a user interface, at least one of the location data or the status of the one or more security assets, the location data presented within the 3D model of the building.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-22 are indicated to be allowable as the closet prior art by Jain (Pat. No.: US 10,798,538 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “monitoring a status of the one or more security assets, the status comprising at least one of a service rule compliance or a regulatory compliance of the one or more security assets, wherein service rule compliance is defined by one or more predefined operating conditions for the one or more security assets and regulatory compliance is defined by compliance with one or more regulatory standards” as recited in claim 1 and similarly presented in claims 8 and 15 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 

/ZHEN Y WU/Primary Examiner, Art Unit 2685